Title: From George Washington to Robert R. Livingston, 29 April 1794
From: Washington, George
To: Livingston, Robert R.


          (Private)
          Dear Sir,Philadelphia 29th April
              1794
          Circumstances have rendered it expedient to recall Mr Gouvr
            Morris from his Mission to the Republic of France.
          Would it be convenient and agreeable to you to supply his place?
          An affirmative answer, would induce an immediate nomination of you, for this
            appointment to the Senate, and the signifi cation of your sentiments, relatively
            thereto, as soon as your determination is formed would oblige me; particularly as it is
            not expected that that body will remain much longer in Session.
            With very great esteem & regard I am—Dear Sir Your Obedt Hble Servt
          
            Go: Washington
          
        